Citation Nr: 1531745	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-43 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating due to individual employability (TDIU) prior to August 25, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, D.Y.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to November 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2005 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO) and was subsequently transferred to the Portland, Oregon, RO.

In November 2013, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2014 and December 2014, the Board remanded the Veteran's claim for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is service-connected for posttraumatic stress disorder (PTSD) at 50 percent disabling prior to August 25, 2008, and 100 percent disabling from August 25, 2008; tinnitus at 10 percent disabling, effective December 27, 2004; bilateral hearing loss at a noncompensable rating, effective December 27, 2004; and hemorrhoids at a noncompensable rating, effective December 27, 2004.

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As stated above, this appeal was remanded in May 2014 and again in December 2014.  In May 2014, the Board found this matter should be submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  However, the Supplemental Statement of the Case (SSOC) issued in October 2014 concluded that the Veteran's claim "has not been submitted for extra-schedular consideration because there are no exceptional factors or circumstances associated with your disablement."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2014, the Board determined the May 2014 remand instructions were not completed by the RO.  Therefore, the Board found that a referral to the Compensation and Pension Service Director for extraschedular consideration was still necessary.

Subsequently, in April 2015, T.M., the Director of Compensation Service, submitted a determination that "the evidence of record does not show that the Veteran was unable to secure and follow a substantially gainfully occupation, due to his service-connection disabilities, prior to August 25, 2008."  However, the Board finds this determination inadequate. 

First, the opinion is incomplete as it does not consider all the Veteran's service-connected disabilities.  While the Director's determination addressed the service-connected PTSD and hearing loss, the Veteran's service-connected tinnitus and hemorrhoid are absent from consideration.  Consideration/discussion of all service-connected disabilities would be helpful.

Second, the Board finds the Director's determination lack an adequate rationale as to why the Veteran's service-connected disabilities, prior to August 25, 2008, did not contribute to his inability to secure and follow substantially gainful occupation.  Further information in this regard would also be helpful.

For these reasons, the Board does not find this determination adequate.  Therefore, another referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) is necessary.

Accordingly, the case is REMANDED for the following action:

1. Following any development deemed necessary, the RO should submit the claim for a TDIU, prior to August 25, 2008, under 38 C.F.R. § 4.16(b) to the Director of Compensation and Pension Service.  

It is noted that the Veteran is service connected for PTSD at 50 percent prior to August 25, 2008; tinnitus at 10 percent, effective December 27, 2004; bilateral hearing loss at a noncompensable rating, effective December 27, 2004; and hemorrhoids at a noncompensable rating, effective December 27, 2004.  Please request that all service-connected disabilities be considered in this regard and that a rationale/discussion regarding the conclusion reached be included.

The RO should follow the dictates of section 4.16(b) in making this submission.

2. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

